--------------------------------------------------------------------------------

Exhibit 10.21
 

In re  
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
       
Reporting Period:
 
June 1 through June 30

 
DEBTOR QUESTIONNAIRE
 

   
Must be completed each month. If the answer to any of the questions is “Yes”,
provide a detailed explanation of each item. Attach additional sheets if
necessary.
 
Yes
 
No
1
 
Have any assets been sold or transferred outside the normal course of business
this reporting period?
     
X
2
 
Have any funds been disbursed from any account other than a debtor in possession
account this reporting period?
     
X
3
 
Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     
X
4
 
Are workers compensation, general liability or other necessary insurance
coverages expired or cancelled, or has the debtor received notice of expiration
or cancellation of such policies?
     
X
5
 
Is the Debtor delinquent in paying any insurance premium payment?
     
X
6
 
Have any payments been made on pre-petition liabilities this reporting period?
     
X
7
 
Are any post petition receivables (accounts, notes or loans) due from related
parties?
     
X
8
 
Are any post petition payroll taxes past due?
     
X
9
 
Are any post petition State or Federal income taxes past due?
     
X
10
 
Are any post petition real estate taxes past due?
     
X
11
 
Are any other post petition taxes past due?
     
X
12
 
Have any pre-petition taxes been paid during this reporting period?
     
X
13
 
Are any amounts owed to post petition creditors delinquent?
     
X
14
 
Are any wage payments past due?
     
X
15
 
Have any post petition loans been been received by the Debtor from any party?
     
X
16
 
Is the Debtor delinquent in paying any U.S. Trustee fees?
     
X
17
 
Is the Debtor delinquent with any court ordered payments to attorneys or other
professionals?
     
X
18
 
Have the owners or shareholders received any compensation outside of the normal
course of business?
     
X

 
 

--------------------------------------------------------------------------------